Title: Power of Attorney to Deborah Franklin, 4 April 1757
From: Franklin, Benjamin
To: Franklin, Deborah


[April 4, 1757]
Know all Men by these Presents, That I Benjamin Franklin of the City of Philadelphia Printer Have constituted, made and appointed, and by these Presents do constitute, make and appoint, my trusty and loving Friend and Wife Deborah Franklin, to be my true and lawful Attorney, for me, and in my Name and Stead, and to my Use, to ask, demand, sue for, levy, recover and receive, all such Sum and Sums of Money, Debts, Rents, Goods, Wares, Dues, Accounts, and other Demands whatsoever, which are or shall be due, owing, payable, and belonging to me, or detained from me any Manner of Ways or Means whatsoever by any Person or Persons whatsoever or whomsoever Giving and Granting unto my said Attorney, by these Presents, my full and whole Powers, Strength and Authority, in and about the Premises, to have, use and take, all lawful Ways and Means in my Name for the Recovery thereof, and upon the Receipt of any such Debts, Dues, or Sums of Money aforesaid, Acquittances or other sufficient Discharges, for me, and in my Name, to make, seal and deliver; and generally all and every other Act and Acts, Thing and Things, Device or Devices, in the Law whatsoever, needful and necessary to be done in and about the Premises, for me, and in my Name, to do, execute and perform, as fully, largely and amply, to all Intents and Purposes, as I myself might or could do, if I was personally present, or as if the Matter required more especial Authority than is herein given; and Attorneys one or more under her for the Purpose aforesaid, to make and constitute, and again at Pleasure to revoke; ratifying, allowing and holding, for firm and effectual, all and whatsoever my said Attorney shall lawfully do in and about the Premises, by Virtue hereof. In Witness whereof, I have hereunto set my Hand and Seal, this fourth Day of April in the twenty-ninth Year of his Majesty’s Reign, Annoque Domini One Thousand Seven Hundred and Fifty-seven.

  B Franklin

  
    Sealed and delivered in   the Presence of us,
    Jacob Duché
    Jacob Duché junr
  
 Endorsed: Power of Attorney to D. Franklin
